Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 07/13/2022. Claims 1-11, 13, 15-16 and 18-20 are currently pending. Claims 12, 14, 17 and 21-22 are canceled per applicant’s request.

Priority
Current application, US Application No. 16/291,124, is filed on 03/04/2019.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding arguments on the 35 U.S.C. §103 rejections to the claims, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Claims 1-11, 13, 15-16 and 18-20 are objected to because of the following informalities:  As per claims 1, 16 and 20, the phrase “disperse light from the plurality of lights radially about the tube” should be replaced with “disperse light from the plurality of lights radially through the tube” or with an appropriate phrase for clarity.
As per claims 2-11, 13, 15 and 18-19, claims are also objected because base claims 1 and 16 are objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-5 and 15 are rejected under 35 U.S.C. 103 as being patentable by Wilson (US 20080027408 A1), hereinafter ‘Wilson’ in view of Fuerst (US 20070118014 A1), hereinafter ‘Fuerst’ and Gelfand (US 20150190649 A1), hereinafter ‘Gelfand’.
As per claim 1, Wilson discloses the claim as follows.
	A tube tip detection system, comprising: (an optical guidance system … for insertion of … nasogastric tubing [0009], detection system [0014], the detection of the light from the tip 50 of the catheter 30 [0014, Fig. 3])
	an enteral tube having a tip and a lumen defined through the enteral tube, (nasogastric tubing [0009], catheter lumen 40, the distal tip 50 of the catheter 30 [0013, Fig. 2])
Wilson further discloses the enteral tube defining a channel adjacent to and separate from the lumen (the glass optical fiber 10 is embedded in … the wall 20 of a catheter 30 [0013, Fig. 1], side note: the location of embedded optical fiber 10 is equivalent to an occupied channel with the optical fiber; the optical fiber is an independent entity and is preferably inserted through one lumen of a multilumen catheter [0006], side note: in this situation, the lumen being inserted with fiber is equivalent to a channel), but does not explicitly recite a channel.

Fuerst discloses use of a channel for light guide connection in an endoscope shaft/tube (a shaft with an outer tube and with an inner tube [abs], light guide connection, transverse to the longitudinal axis of the shaft, the channel continues uninterrupted from the distal end to the proximal end of the shaft [0008], a glass fiber bundle, arranged in the channel, it is therefore possible to guide light through this channel in order to illuminate the operating site [0009], a channel for receiving a light guide is formed between the outer tube and the inner tube, the channel extending in the longitudinal direction [0019, 0056, Fig. 4])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Wilson in view of Fuerst to define a channel, in the enteral tube, adjacent to and separate from the lumen to safely place lights for an accurate monitoring of enteral tube insertion while being inserted into a patient’s airway. (Fuerst - possible to guide light through this channel in order to illuminate the operating site [0009], bending, damage, serious disadvantage [0012], disadvantages continue to exist [0017])

Wilson continues to disclose
	and a first light disposed at the tip, wherein the first light is disposed within the channel, and  (optical fiber … inserted and fed to the distal  tip 50 … light … from the distal end 50 [0013, Fig. 2], The light passes out the end of the fiber ‘at the distal end of the catheter’ [0008], side note: since the fiber is disposed in the channel, the light coupled with the fiber is automatically disposed in the channel) 
	5wherein the first light is illuminated as the enteral tube is inserted into the patient to indicate to a user of the tube tip detection system whether the tip is misplaced in the patient's airway (operator uses …vision goggles 70 watch the progress of the catheter 30 from the site of entry to the chosen location, light sources are detected[0014], determining placement of the catheter within the body cavity or lumen of the patient based upon the location of the light-emitting region [claim 37]).

However, the combined prior art is silent regarding “a diffuser disposed in the enteral tube to disperse light from the plurality of lights radially about the tube to orient the light from the plurality of lights toward the surface of a patient's skin”.

Gelfand discloses use of an embedded diffuser in a catheter uniformly distributing light output through the catheter tube to irradiate surrounding tissue including skin (catheter with a distal end with an embedded diffuser that outcouples light … through a … optical fiber, , buried in the wall of the catheter, to irradiate surrounding tissue [abs],  diffuser and/or the tube, spatially-uniform distribution of light output [0032, Fig. 5], a region of the tissue [0033], PDT ‘photo dynamic therapy’, Skin [0003]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Gelfand to dispose a diffuser in the enteral tube to disperse light from the plurality of lights radially about the tube to orient the light from the plurality of lights toward the surface of a patient's skin for a safe insertion of  the enteral tube into the patient with an accurate monitoring.
 
As per claim 4, Wilson, Fuerst and Gelfand disclose claim 1 set forth above.
Wilson further discloses “the first light comprises a plurality of optical fibers” (the optical fiber 10 at the distal end 50 of the catheter 30 [0013, Fig. 2], incorporate two optical fibers [0017]).

As per claim 5, Wilson, Fuerst and Gelfand disclose claim 4 set forth above.
Wilson further discloses “a light source operatively connected to the first light for transferring light along the plurality of optical fibers” (light source 60 [Fig. 2], the optical fiber 10 may be inserted into lumen 40 of the catheter 30 at its proximal end 60 and fed to the distal tip 50 of the catheter 30 and held in place so that light escapes from the distal end 50 [0013, Fig. 2]).

As per claim 15, Wilson, Fuerst and Gelfand disclose claim 1 set forth above.
As per 
Wilson further discloses the enteral tube is a nasogastric tube (nasogastric tubing [0009, claim 46], nasogastric catheter [0015, Fig. 3]).

	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Fuerst and Gelfand in view of Kirn (US 20180064611 A1), hereinafter ‘Kirn’.
As per claim 2, Wilson, Fuerst and Gelfand disclose the claim 1 set forth above.
Wilson discloses a use of LED as source for enabling the first light illuminated (LED light [0016], the light is provided … from a light emitting diode ‘LED’ [claim 49]), but does not explicitly disclose the first light comprises a light emitting diode.

Kirn discloses the first light comprising LED (end of enteral tube, light emitting diodes ‘LEDs’ positioned … within the tip of the tube [0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art n in view of Kirn to use LED as the first light for a safe monitoring of enteral tube being inserted into a patient’s airway (Kirn - Most commonly, these tubes are placed via the nose or mouth without guidance and therefore tube position must be confirmed radiographically after placement. While this method is simple and generally effective, the consequences of a misplaced tube can be significant [0004]).

As per claim 3, Wilson, Fuerst, Gelfand and Kirn disclose the claim 2 set forth above.
Wilson discloses a light source operatively connected to the first light for powering the first light (light source 60 [Fig. 2]), but does not explicitly recite the power source.

Kirn discloses a power source connected with the light source (power source electrically attached to … the light source [0024]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kirn to use a power source operatively connected to the first light for powering the first light for a continuous and accurate monitoring of enteral tube being inserted into a patient’s airway.

	Claim 6-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Fuerst and Gelfand in view of Holsten (US 20160015544 A1), hereinafter ‘Holsten’.
As per claim 6, Wilson, Fuerst and Gelfand disclose the claim 1 set forth above.
Although Wilson shows the nasogastric tube having a length, Wilson is silent regarding “a second light is disposed along the length at a position spaced apart from the tip”.

Holsten discloses “a second light is disposed along the length at a position spaced apart from the tip” (a plurality of lights 148 disposed thereon and along an entirety of its length [0035, Fig.2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Holsten to use a second light is disposed along the length at a position spaced apart from the tip for an accurate monitoring of enteral tube being inserted into a patient’s airway.

As per claim 7, Wilson, Fuerst, Gelfand and Holsten disclose claim 6 set forth above.
Holsten discloses a plurality of lights 148 disposed thereon and along an entirety of its length (a plurality of lights 148 disposed thereon and along an entirety of its length [0035 Fig. 2, claims 7 and 20]).

Although the combined prior art is silent regarding “the second light is disposed at a midpoint of the length”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of Wilson in view of Holsten to dispose the second light at a midpoint of the length of the tube for an accurate monitoring of enteral tube being inserted into a patient’s airway since Holsten discloses a plurality of the lights being disposed along an entirety of its length and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 8, Wilson, Fuerst, Gelfand and Holsten disclose claim 6 set forth above.
Holsten discloses a plurality of lights disposed along an entirety of its length at positions spaced apart from the tip (a plurality of lights 148 disposed thereon and along an entirety of its length [0035 Fig. 2, claims 7 and 20]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of the combined prior art in view of Holsten to dispose the third light disposed along the length at a position spaced apart from the tip for an accurate monitoring of enteral tube being inserted into a patient’s airway.

As per claim 9, Wilson, Fuerst, Gelfand and Holsten disclose claim 8 set forth above.
Holsten discloses a plurality of lights disposed along an entirety of its length at positions spaced apart from the tip (a plurality of lights 148 disposed thereon and along an entirety of its length [0035 Fig. 2, claims 7 and 20]).

Although the combined prior art is silent regarding “the first light, the second light, and the third light are unequally spaced apart from one another”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of the combined prior art in view of Holsten to dispose the first, the second, and the third lights unequally spaced apart from one another for an accurate monitoring of enteral tube being inserted into a patient’s airway because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).
As per claim 11, Wilson, Fuerst, Gelfand and Holsten disclose claim 8 set forth above.
Wilson discloses the first light comprises a plurality of optical fibers (the optical fiber 10 at the distal end 50 of the catheter 30 [0013, Fig. 2], incorporate two optical fibers [0017]).

Holsten discloses a plurality of lights disposed along an entirety of its length (a plurality of lights 148 disposed thereon and along an entirety of its length [0035 Fig. 2, claims 7 and 20])

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of the combined prior art in view of Holsten to use optical fibers for the first, the second, and the third lights for an accurate monitoring of enteral tube being inserted into a patient’s airway.

As per claim 13, Wilson, Fuerst and Gelfand disclose claim 1 set forth above.
The set forth combined prior art discloses the first light being disposed within the channel in claim 12 above.
Holsten discloses “a plurality of lights disposed along an entirety of its length” (a plurality of lights 148 disposed thereon and along an entirety of its length [0035 Fig. 2, claims 7 and 20]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of the combined prior art in view of Holsten to dispose the second and third lights within the channel defined in the enteral tube for an accurate monitoring of enteral tube being inserted into a patient’s airway.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Fuerst, Gelfand and Holsten in view of Kirn.
As per claim 10, Wilson, Fuerst, Gelfand and Holsten disclose claim 8 set forth above.
Wilson discloses a use of LED as source for enabling the first light illuminated (LED light [0016], the light is provided … from a light emitting diode ‘LED’ [claim 49]), but does not explicitly disclose the first, 5second, and third lights comprise a light emitting diode.

Kirn discloses the first light comprising LED (end of enteral tube, light emitting diodes ‘LEDs’ positioned … within the tip of the tube [0007]).

Holsten discloses a plurality of lights disposed along an entirety of its length (a plurality of lights 148 disposed thereon and along an entirety of its length [0035 Fig. 2, claims 7 and 20])

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of the combined prior art in view of Kirn and Holsten to use LEDs for the first, the second, and the third lights for an accurate monitoring of enteral tube being inserted into a patient’s airway.
	Claims 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Fuerst, Holsten and Gelfand.
As per claim 16, Wilson discloses the claim as follows.
An enteral tube, comprising: (nasogastric tubing [0009, claim 46])
	25a tip; (the distal tip 50 of the catheter 30 [0013, Fig. 2])
	a length; (the catheter 30 [0013, Fig. 2], showing its length)
	a lumen defined through the enteral tube; (nasogastric tubing [0009], catheter lumen 40, the catheter 30 [0013, Fig. 2])

Wilson further discloses the enteral tube defining a channel adjacent to and separate from the lumen (the glass optical fiber 10 is embedded in … the wall 20 of a catheter 30 [0013, Fig. 1], side note: the location of embedded optical fiber 10 is equivalent to an occupied channel with the optical fiber; the optical fiber is an independent entity and is preferably inserted through one lumen of a multilumen catheter [0006], side note: in this situation, the lumen being inserted with fiber is equivalent to a channel), but does not explicitly recite a channel.

Fuerst discloses use of a channel for light guide connection in an endoscope shaft/tube (a shaft with an outer tube and with an inner tube [abs], light guide connection, transverse to the longitudinal axis of the shaft, the channel continues uninterrupted from the distal end to the proximal end of the shaft [0008], a glass fiber bundle, arranged in the channel, it is therefore possible to guide light through this channel in order to illuminate the operating site [0009], a channel for receiving a light guide is formed between the outer tube and the inner tube, the channel extending in the longitudinal direction [0019, 0056, Fig. 4])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Wilson in view of Fuerst to define a channel, in the enteral tube, adjacent to and separate from the lumen to safely place lights for an accurate monitoring of enteral tube insertion while being inserted into a patient’s airway.

Wilson further discloses a light, wherein the light is continuously illuminated as the enteral tube is inserted into a patient (distal tip [0013, Fig. 2, 0015, Fig. 3], showing light being illuminated, watch the progress of the catheter 30 from the site of entry to the chosen location, light sources are detected[0014]), but is silent regarding a plurality of lights spaced apart from one another along the length, wherein each light of the plurality of lights is continuously illuminated.

Holsten discloses a plurality of lights spaced apart from one another along the length and lights can have internal power source such as battery to be turned on (a plurality of lights 148 disposed thereon and along an entirety of its length [0035, Fig.2], power source, battery, lights, internal power source [0035-0036], implying the lights can be continuously turned on).

Wilson further discloses the light being continuously illuminated as the enteral tube is inserted into a patient (distal tip [0013, Fig. 2, 0015, Fig. 3], showing light being illuminated, watch the progress of the catheter 30 from the site of entry to the chosen location, light sources are detected [0014], implying the light continuously illuminating).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Holsten to have a plurality of lights spaced apart from one another along the length within the channel, wherein each light of the plurality of lights is continuously illuminated as the enteral tube is inserted into the patient for an accurate monitoring of safe enteral tube insertion while being inserted into a patient’s airway.

Although the combined prior art is silent regarding specifying the number of lights, it would have been an obvious matter of design choice to determine a number of lights of the plurality of lights by varying between pediatric patients and adult patients such that the number of lights is greater for adult patients than for pediatric patients since such
a modification would have involved a mere change in the size of an object or an attribute value of the object. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

However, the combined prior art is silent regarding “a diffuser disposed in the enteral tube to disperse light from the plurality of lights radially about the tube to orient the light from the plurality of lights toward the surface of a patient's skin”.

Gelfand discloses use of an embedded diffuser in a catheter uniformly distributing light output through the catheter tube to irradiate surrounding tissue including skin (catheter with a distal end with an embedded diffuser that outcouples light … through a … optical fiber, , buried in the wall of the catheter, to irradiate surrounding tissue [abs],  diffuser and/or the tube, spatially-uniform distribution of light output [0032, Fig. 5], a region of the tissue [0033], PDT ‘photo dynamic therapy’, Skin [0003]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Gelfand to dispose a diffuser in the enteral tube to disperse light from the plurality of lights radially about the tube to orient the light from the plurality of lights toward the surface of a patient's skin for a safe insertion of  the enteral tube into the patient with an accurate monitoring.

As per claim 19, Wilson, Fuerst, Holsten and Gelfand disclose claim 16 set forth above.
Wilson discloses the first light comprises a plurality of optical fibers (the optical fiber 10 at the distal end 50 of the catheter 30 [0013, Fig. 2], incorporate two optical fibers [0017]).
Holsten discloses a plurality of lights disposed along an entirety of its length (a plurality of lights 148 disposed thereon and along an entirety of its length [0035 Fig. 2, claims 7 and 20])

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of the combined prior art in view of Holsten to use plurality of optical fibers for the plurality of lights for an accurate monitoring of enteral tube being inserted into a patient’s airway.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Fuerst, Holsten and Gelfand in view of Kirn.
As per claim 18, Wilson, Fuerst, Holsten and Gelfand disclose claim 16 set forth above.
Wilson discloses a use of LED as source for enabling the first light illuminated (LED light [0016], the light is provided … from a light emitting diode ‘LED’ [claim 49]), but does not explicitly disclose the first, 5second, and third lights comprise a light emitting diode.

Kirn discloses the first light comprising LED (end of enteral tube, light emitting diodes ‘LEDs’ positioned … within the tip of the tube [0007]).

Holsten discloses a plurality of lights disposed along an entirety of its length (a plurality of lights 148 disposed thereon and along an entirety of its length [0035 Fig. 2, claims 7 and 20])

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of the combined prior art in view of Kirn and Holsten to use an LEDs for the plurality of lights for an accurate monitoring of enteral tube being inserted into a patient’s airway.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable by Russo (US 20100179417 A1), hereinafter ‘Russo’ in view of Hameed (US 20190080454 A1), hereinafter ‘Hameed’ and Wilson and Gelfand.
As per claim 20, Russo discloses the claim as follows.
	A method for detecting a tube misplacement in a patient's airway, comprising: (Methods … for the detection of medical tube displacement [0013], detecting the displacement of medical tubes within the body, nasogastric tubes [0014], inside patient’s body [0017], patient’s lungs [0018], body cavity [0040, 0109])
	selecting an enteral tube having a lumen defined through the enteral tube; (Medical tubes comes in a variety of configurations… single lumen and multiple lumen [0040])
	forming a channel adjacent to and separate from the lumen; (tubular member, two lumens [claim 11], side note: one of the lumen or space between the lumens and the tubular body surface can be considered as a channel);
	10inserting the enteral tube into the patient through the patient's nose or mouth; (nasogastric tube 12 is positioned within the patient 40 by passing the tube distal end 24 through the nose or oral pathway [0052], The optical tagged medical tube is inserted into the patient [0083]) 
	monitoring a location of the light as the enteral tube is inserted into the patient to determine if the enteral tube is traveling into the patient's airway (continuously monitors whether it has become displaced which could potentially lead to clinical problems, displacement of … tube [0018]).

However, Russo is silent regarding selecting a first light having a lumen rating and embedding the light into a channel of the enteral tube.

Hameed discloses configuring the lumen output level of a light source (a lumen output level of a light source may be configured … with button press [0053]).

Wilson discloses disposing the light within a channel (optical fiber ... inserted and fed to the distal tip 50 ... light ... from the distal end 50 [0013, Fig. 2], The light passes out the end of the fiber 'at the distal end of the catheter' [0008], side note: since the fiber is disposed in the channel, the light coupled with the fiber is automatically disposed in the channel)

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of Russo in view of Hameed and Wilson to select a first light having a lumen rating and embed the light into a channel of the enteral tube for an accurate monitoring of enteral tube being safely inserted into a patient’s airway.

Although the combined prior art is silent regarding varying the lumen rating of light source, it would have been an obvious matter of design choice to vary the lumen rating between pediatric patients and adult patients such that the light has a lower lumen rating for pediatric patients than for adult patients since such a modification would have involved a mere change in the size of an object or an attribute value of the object. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

However, the combined prior art is silent regarding ““a diffuser disposed in the enteral tube to disperse light from the plurality of lights radially about the tube to orient the light from the plurality of lights toward the surface of a patient's skin”.

Gelfand discloses use of an embedded diffuser in a catheter uniformly distributing light output through the catheter tube to irradiate surrounding tissue including skin (catheter with a distal end with an embedded diffuser that outcouples light … through a … optical fiber, , buried in the wall of the catheter, to irradiate surrounding tissue [abs],  diffuser and/or the tube, spatially-uniform distribution of light output [0032, Fig. 5], a region of the tissue [0033], PDT ‘photo dynamic therapy’, Skin [0003]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Gelfand to dispose a diffuser in the enteral tube to disperse light from the plurality of lights radially about the tube to orient the light from the plurality of lights toward the surface of a patient's skin for a safe insertion of  the enteral tube into the patient with an accurate monitoring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Pathak (US 16291124) discloses use of radial light diffuser through a tube towards human tissue (body tissues of human … patent,  radial light diffuser 16 may comprise a flexible, translucent tube containing a light-scattering filler such as those described below with respect to FIGS. 2a and 2b).
	Xie (CN 204798472 U)  discloses use of filler material for light in the enteral tube (light guiding fibre of the tube body is made of silica gel [pg. 3 line 1-4], a first pinhole endoscope 91, the second pinhole endoscope 92, the tube body 9 is coated with light-guiding fiber of silica gel [pg. 4 line 13-15, Fig. 2])
	Cohen (CN 111819861 A) discloses lights are disposed in a filler material (filler material disposed within the sleeve body and surrounding the sound tube, wherein the one or more light sources are disposed in a … filler material [pg. 4 line 5-12]).
	Crane (US 20110270080 A1) discloses use of illuminating lights on catheter as positioning guide of the catheter (Apertures 500, 502 and 504 may be positioned in registration with light emitting sources 506, 508 and 510 with, for example, use of illuminated light sources as a positioning guide during forming of the apertures [0067, Fig. 5]).
	Wilson ‘164 (US 20060036164 A1) also discloses use of emitting lights on catheter (a plurality of emitted lights is used in sufficiently close proximity to each other in or on the catheter ‘i.e., in a feeding tube with multiple openings’, the point of light from the catheter is detected … directly in line with the transmitted light from the distal catheter tip ‘or other selected point’ [0079]).
	Rokde (US 20150328031 A1) disclose a use of power source for powering a light in a gastric tube (Gastric tube, the elongate tube includes a blunt tip, a light source, and an outer surface [abs], power source 250 [0042, Fig. 7 and 8]).
	Tan ((US 10500011 B2) discloses a plurality of lights space apart along the length of a tube with light control feature (each lighting element 102 [col 7 line 17-44, Fig. 3A], showing each lighting elements are spaced apart, configurable for turning on and off the lighting elements [col 12 line 41-48])
	Anonymous (Anonymous, “Multiple lumen extruded shafts for endoscope devices and methods of making the same”, IP.com Number: IPCOM000225849D, IP.com Electronic Publication Date: March 08, 2013) discloses a channel for light guides in the tubes and disposing a light in the channel (an illuminating mechanism such as a fiber optic light guide connected to a proximal source of light, and an imaging means such as an imaging light guide to carry an image [002], endoscopes include one or more working channels … tools may be passed [002], The cap at the distal tip 22 may include an imaging system with a light illumination port, an image sensor, and an opening to a working channel [022], The solid body 100 comprises a working channel lumen 130, an imaging lumen 132 and … control cable guided lumens [023, Fig. 2], disposing … a light source into at least one lumen, equivalent to a channel, of the inner solid body 200 prior to sliding the inner solid body 200 into a lumen of the outer solid body 300 [049, Fig. 4]).
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857